Plaintiffs' bill for specific performance of a land contract was dismissed and they have appealed. Wyoming Land Company had record title to the lot in question. Grace M. Langley was a contract purchaser. On April 11, 1923, defendants Davie *Page 407 
entered into a contract to sell the lot to plaintiffs for $9,450 and to erect a dwelling house thereon. As a down payment plaintiffs transferred to the Davies an equity in other property. On April 25, 1923, Mr. Davie entered into a contract with Grace M. Langley to purchase the lot for $1,200, and he paid down $200. Neither of these contracts was recorded. The Davies did not put up the dwelling, except the foundation. On May 3, 1923, Mr. and Mrs. Davie, by assignment indorsed on the contract with Grace M. Langley, transferred the same for $250 to the interveners Currier. Subsequently Grace M. Langley began summary proceeding against Mr. and Mrs. Davie and had judgment. On the last day Mr. Currier paid to the commissioner the whole amount found due, $1,262.01.
The trial court found that the interveners purchased from the defendants in good faith and without knowledge or notice of plaintiffs' claim, and we find no evidence to the contrary. But appellants contend that Leo S. Schrot acted as attorney for Mr. Currier in the matter and that evidence that Mr. Schrot had knowledge and notice of plaintiffs' claim is sufficient to charge interveners with like knowledge and notice. But the record shows clearly that Mr. Schrot was attorney for Mr. Davie, not for interveners, and therefore the contention fails.
The decree is affirmed, with costs to interveners against appellants.
SHARPE, C.J., and BIRD, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred. *Page 408